Citation Nr: 1409916	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  06-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & B.H.


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In November 2006, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  In a decision issued in July 2007, the Board denied the Veteran's claims of service connection for a low back disability and for sleep apnea, claimed as due to asbestos exposure; declined to reopen a claim of service connection for tinnitus; and denied an increased rating claim for residuals of right acromioclavicular joint separation.  He appealed that decision to the Court.  In a September 2009 Order, the Court vacated the July 2007 Board decision as to the claims of service connection for sleep apnea and to reopen a claim of service connection for tinnitus, and remanded the matters for readjudication consistent with the Court's August 2009 Memorandum decision.  In August 2010, the case was remanded for additional development in accordance with the Court's August 2009 Memorandum decision.

In a decision issued in February 2011, the Board again denied the Veteran's claim of service connection for sleep apnea; the Board reopened and remanded the claim of service connection for tinnitus.  In August 2011, the Board denied the Veteran's Motion for Reconsideration of the February 2011 decision.  The Veteran appealed the February 2011 Board decision to the Court.  In a May 2013 Order, the Court vacated the February 2011 Board decision as to the claim of service connection for sleep apnea, and remanded the matter for readjudication consistent with the Court's April 2013 Memorandum decision.  (The claim of service connection for tinnitus was later resolved by a Board decision issued in January 2012.)

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his sleep apnea disability is the result of his exposure to asbestos in service.  The Veteran's contentions also include the allegation that his sleep apnea should be service-connected because it had its onset in service.  See 38 C.F.R. § 3.303(b).  Specifically, he argues that the symptoms that formed the basis for his diagnosis of sleep apnea in 2003 were also present while he was in service.  To support this claim, the Veteran has submitted a number of lay statements describing observations of potentially pertinent symptoms in the Veteran during, and shortly following, his period of active military service.

The April 2013 Court Memorandum decision focuses upon concerns regarding "the sufficiency of an October 2010 VA examination report," addressing the question of whether the Veteran's sleep apnea had onset during his military service.  The Court's Memorandum decision finds "the examiner's statement that there is an absence of 'objective evidence' [of sleep apnea during service] most concerning."  The Court expressed concern with the fact that "the examiner did not go so far as to say that the symptoms could not establish a diagnosis of sleep apnea; in fact, he said that the statements 'suggest' sleep apnea during service, but discounted them for the nonsensical reason that they were subjective and nonspecific."  The Court explained that it was significant that "the Board found the lay evidence credible," and consequently the Court concluded: "the Board should have sought clarification from the examiner as to how the objective symptoms presented in the lay evidence would not support a showing of sleep apnea in service."

Consistent with the Court's description, the Board's February 2011 decision indeed did find "no reason to question the credibility of the lay accounts indicating that the Veteran snored in service or soon thereafter, and may have been fatigued."  Significantly, however, it is important to clearly note that neither the Board's prior discussion (nor the Court's) has yet established that significant cessation of breathing during sleep has been credibly shown by the evidence.  (Rather, the Board's vacated February 2011 decision found: "It is beyond credibility that the Veteran would have life-threatening-appearing symptoms of the severity described without reporting them to a medical care-provider / seeking medical attention sooner than more than 20 years after they first appeared."  The Board pointed to a report of a complete VA medical examination (in 1984) after the reported symptoms were allegedly observed and reports of treatment for various unrelated complaints during the interval since; none prior to 2002 contains any mention of sleep apnea symptoms.)

Under the Court's April 2013 Memorandum decision, the October 2010 VA examination report is essentially deemed to have rejected some pertinent lay evidence that was found credible with regard specifically to the symptoms of snoring and fatigue during service (but not necessarily credible with regard to alleged cessation of breathing at that time).  Whether the symptoms shown by the evidence reflect that he had sleep apnea at the time is a medical question.  Under these circumstances, the Board now must direct appropriate action to develop an adequate VA medical opinion consistent with the Court's instruction to seek clarity "from the examiner as to how the objective symptoms presented in the lay evidence ['do' or 'do not'] support a showing of sleep apnea in service."  

Significantly, the Veteran has submitted for the record new lay statements from sources other than those contemplated by October 2010 VA examination report or the vacated February 2011 Board decision.  To ensure the appropriate development for compliance with the Court's decision and facilitate the Board's appellate review, the Board shall summarize and account for the current set of lay testimony now central to this matter.

The Veteran has submitted lay statements from B.H., including in a written statement dated in January 2010.  B.H. stated that he recalled the Veteran snoring a lot in service and also experiencing frequent interruptions in his sleep, causing him to become fatigued.  B.H. described that the Veteran would "take a nap between shifts .... because he was so tired he was about ready to fall over.  Yet he would be up within a matter of minutes."  Additionally, B.H. stated that "I noticed that when he naps or even sleeps, he will stop breathing for a long period of time."  B.H. further described that "I would have to wake him up or shake him until he started breathing again."

In a statement dated in February 2010, the Veteran's spouse, L.S., related that she has known the Veteran since 1983, and that throughout that time she has witnessed his sleeping problems.  In particular, he stops breathing for short periods of time and then gasps for air.  He also snores a lot.  She described how even in her sleep she listens for his snoring to ensure that he is still breathing.  She also stated it is the Veteran's belief that his sleep apnea started in service, as he was exposed daily to asbestos, lead paint chips, shipboard dust, fuels, and many other chemicals.

In an April 2011 statement, K.H., another witness to the Veteran's health and sleeping characteristics in service, describes the Veteran's snoring, stating that "he snored so loudly," and that "[h]e seemed to snore a short while, then a long pause followed by a loud snort and start over again.... the pauses between [his] breaths [were] impressively long."

In another statement dated in June 2013 K.H. largely reiterates the prior account, adding that the Veteran's snoring interruptions were "as if he were holding his breath and then gasping to breath[e] again," and that he is "certain" that the "snoring and inconsistent breathing pattern were due to his having sleep apnea in service...."

In a May 2011 statement, the Veteran's mother, S.S., recollected that he "did not have any sleeping issues, such as Sleep Apnea, prior to joining the Navy," but that afterwards she "noticed right away that he would stop breathing for several seconds and then abruptly begin again."  

A June 2013 private medical opinion added to the record indicates "It is not uncommon that patients with sleep disorder breathing have symptoms long before the actual diagnosis was made."  An August 2006 VA examination report advises that the main symptoms of sleep apnea are "stentorian snoring and severe sleepiness," and that "sleep deprivation" is a common complaint and therefore, in the examiner's opinion, sleepiness was an "ubiquitous and non-specific symptom."

In accordance with the Court's April 2013 Memorandum Decision, the Veteran's sleep apnea claim requires another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (207) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his sleep apnea.  (In the event that the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information of record.)  

The examiner should examine the Veteran, review his claims file, and provide an opinion as to the following:

a) Is it is at least as likely as not (50% or higher probability) that the Veteran's sleep apnea is related to his service, specifically as due to asbestos exposure therein (but also as due to other event, injury, or disease in service)?  For the purposes of providing this opinion, please assume that witness statements are factually credible with regard to in-service observation of the specific symptoms of audible snoring and general fatigue / sleepiness.

b) Please discuss whether the lay testimony with regard to observations of the Veteran's snoring, persistent fatigue / sleepiness, and stoppages of breathing while asleep during service is medically consistent with characteristics of the onset of sleep apnea and/or consistent with the other documented details of the Veteran's medical history chronology.
c) If, for the purposes of this inquiry, the lay testimony concerning the Veteran's breathing stoppages while asleep during (and shortly following) service is assumed to be factually credible, are the symptoms indicated to have been observed during service sufficient to establish a diagnosis of sleep apnea during service (on an 'at least as likely as not'/ 50%-or-greater probability basis)?

The examiner should explain the rationale for all opinions, provide references to any accepted medical principles, studies, etc., if such are available, and comment on the August 2006 and August 2010 VA medical opinions as well as the June 2013 private medical opinion already of record.  The examiner should discuss the available information concerning the Veteran's in-service and post-service symptomatology, including all of the pertinent witness statements and medical reports of record.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

2.  The RO should then review the complete record and re-adjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

